*591ON APPLICATION FOR REHEARING
No. 3784. Decided May 2, 1949.
By THE COURT.
This is an application for a rehearing, and upon further consideration we are compelled to vacate our original finding and to hold that the trial court erred in restricting the testimony and evidence to the question whether the plaintiff-appellant had knowledge of the facts complained of within time to file exceptions to the account. The right to file exceptions is the remedy that the statute confers upon the appellant upon the filing of the account. However, §10506-49 GC, as it existed in 1943, at the time this proceeding was instituted, provided that the determination on the settlement of an account had the same force and effect as a judgment at law or decree in equity and was final as to all persons having notice of the hearing, except in certain instances therein set forth, one of which is paragraph (d), “in case of fraud or collusion”. The third amended petition alleges that the petitioner did not discover the fraud set forth therein until more than thirty days after the approval of the final account, and that he was therefore unable to file exceptions thereto. When fraud is alleged we do not think the statute requires an allegation as to when knowledge of the fraud was acquired with reference to the time of the filing of the account. The allegation in the petition upon this fact was mere surplusage and immaterial. When fraud or collusion is shown the court’s approval is vacated and the account becomes subject to any appropriate exceptions if not barred by the Statute of Limitations. In re Estate of Stafford, 146 Oh St 253. The ruling of the trial court in the case at bar was a denial of the right the petitioner had to produce evidence to sustain a material allegation of the petition. Even though the court was correct in the law applicable, and which we do not concede, the mere knowledge of the contents of the account presented would not infer knowledge of all the facts leading up to the final account. The trial court seemed to rely upon the case of Crawford, Admr. v. Ziegler, 84 Oh St 224, which we do not think supports the court’s ruling. In that case the court found that fraud had not been established and therefore in order to make an objection to the account exception would have to be taken within the statutory period allowed. But in the case at bar no finding has been made upon the issue of fraud raised in the pleading. This must be done in order to have a determination of the rights of this petitioner.
*592The judgment is reversed and the cause is remanded for further proceedings according to law.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.